DETAILED ACTION
The present office action is in response to claims filed on 09/27/2021.  Claims 1 – 16 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7 of U.S. Patent No. 11,400,795. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of Claims 1 and 8 of the instant application are recited in Claims 1 and 8 of U.S. Patent No. 11,400,795.

Claim Objections
Claims 1 – 16 are objected to for the following informalities:
Claim 1 recites “airducts” in line 8, which should recite “air ducts”. 
Claims 2 – 16 recite “An air vent as defined in claim…” in line 1, which should recite “The air vent as defined in claim…” for proper antecedent basis. 
Claim 4 recites “the direction in which each volumetric flow of air exits the respective air duct” in lines 3-4, which should recite “the perceived air discharge direction in which each volumetric flow of air exits the respective air duct” for proper antecedent basis. 
Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation “movement of the first vane does not change the direction in which each volumetric flow of air exits the respective air duct” in lines 3-4. 
Claim 1, from which Claim 4 depends, recites “a first vane… being moveable to vertically change a perceived air discharge direction” in line 9-10.
If the first vane is required to change the perceived air discharge direction, which is the air flow direction as the air exits the first and second air duct, in Claim 1, Claim 4 is indefinite.  In Claim 4, movement of the first vane dies not change the direction in which the flow of air exits the respective air duct, which is the perceived air discharge direction. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gehring et al. (U.S. Patent No. 6,902,474) in view of Karadia (U.S. Patent No. 7,029,390).
Regarding Claim 1, Gehring shows (Figures 1, 8A, 8B, and 9):
An air vent (10’), comprising:
a housing (housing formed by 20 and 22),
a first air duct (124) configured to convey a first volumetric flow of air (the volumetric air flow through 124 from 124a to 124b) through the housing (housing formed by 20 and 22) so that the first volumetric flow of air (the volumetric air flow through 124 from 124a to 124b) exits the first duct (124) in a first direction (as illustrated by the air flow arrows in Figure 8A, the flow exits 124b in a direction toward 126),
a second air duct (126) configured to separately (via 118) convey a second volumetric flow of air (the volumetric air flow through 126 from 126a to 126b) through the housing (housing formed by 20 and 22) so that the second volumetric flow of air (the volumetric air flow through 126 from 126a to 126b) exits the second duct (126) in a second direction (as illustrated by the air flow arrows in Figure 8A, the flow exits 126b in a direction toward 124) that intersects (as illustrated by the dashed lines in Figure 8A, the two flows intersect) the first direction (as illustrated by the air flow arrows in Figure 8A, the flow exits 124b in a direction toward 126) so that the volumetric flows of air (the volumetric flows through 124 and 126) collide (due to the intersection of the flow streams exiting 124b and 126b, the two streams collide) after exiting (as illustrated by the air flow arrows in Figure 8A) the air ducts (124 and 126); and 
a set of vanes (30 and 32), at least one vane (30 is located along 124 and 32 is located along 126, as illustrated in Figure 8A) of the set of vanes (30 and 32) being located along each of the first (124) and second (126) air ducts and being moveable (as illustrated by the change in orientation in Figures 8A and 8B) to horizontally change (30 and 32 deflect the flows of air in the right and left directions, as illustrated in Figures 8A and 8B) a perceived air discharge direction (the discharge direction of flow perceived by the vehicle passenger).  
However, Gehring lacks showing a first vane located along one of the air ducts and being moveable to vertically change the perceived air discharge direction. 
In the same field of endeavor of vehicular air vents, Karadia teaches (Figures 2, 3, and 5):  
It is known in the vehicular air vent (10) to include a first vane (15) located along (as illustrated in Figure 2) one (there are three ducts, the duct defined between 11 and 12, the duct defined between 11 and 25, and the duct defined between 25 and 12; 15 is located along the air duct between 11 and 12) of the air ducts (there are three ducts, the duct defined between 11 and 12, the duct defined between 11 and 25, and the duct defined between 25 and 12) including a first air duct (the duct defined between 11 and 25) and a second air duct (the duct defined between 25 and 12) and being movable (as illustrated by the positions in Figures 2, 3, and 5, 15 is movable about 16) to vertically change (as illustrated in Figure 5, the orientation of 15 directs the air in a direction parallel with the housing; as illustrated in Figure 3, the majority of the air through the duct between 11 and 12 is directed in a more upward direction as the position of 15 approaches the closed position; accordingly, the perceived air discharge direction can be vertically changed by the position of 15) a perceived air discharge direction (the perceived air discharge direction is changed in a upward or downward direction depending on the orientation of 15).
Further, Karadia recites “an air flow control valve 15 is located at the inlet 12 to control the volume flow of air into the vent 10”, Col. 2, lines 55-56..
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the air vent shown by Gehring include a first vane and associated components (including a manipulator, wherein the first vane is located along one of the air ducts and being movable to vertically change the perceived air discharge direction, as taught by Karadia, to allow passengers increased control of air vent by allowing the passenger to control the volume flow of air into the air vent. 

Regarding Claim 2, the combination of Gehring (Figures 1, 8A, 8B, and 9) and Karadia (Figures 2, 3, and 5) teaches:
The first vane (Karadia: 15, located upstream of Gehring’s 30) is not visible (Gehring’s 29 blocks visibility into the air vent) to a user (passenger of the vehicle) of the air vent (Gehring’s 10 as modified in view of Karadia in Claim 1 above) when the air vent (Gehring’s 10 as modified in view of Karadia in Claim 1 above) is viewed from (the view of Gehring’s Figure 1) an air outlet end (Gehring: 124b and 126b) of the housing (Gehring: housing formed by 20 and 22).

Regarding Claim 3, Gehring shows (Figures 1, 8A, 8B, and 9):
The first (124) and second (126) air ducts are defined at least in part between (as illustrated in Figure 8A) an inner wall (the inner sides of walls of 20 and 22, respectively) and respective first (118b) and second (118c) air guide surfaces, each air guide surface (118b and 118c) being in a fixed position (as illustrated in Figure 8A, the position of 118b and 118c is fixed with respect to the 20 and 22) with respect to the housing (housing formed by 20 and 22). 

Regarding Claim 4, the combination of Gehring (Figures 1, 8A, 8B, and 9) and Karadia (Figures 2, 3, and 5) teaches:
The first (Gehring: as illustrated by the air flow arrows in Figure 8A, the flow exits 124b in a direction toward 126) and second (Gehring: as illustrated by the air flow arrows in Figure 8A, the flow exits 126b in a direction toward 124) directions are each defined at least in part by a shape of (Gehring: the curved shape of 118b and 118c) of the respective air guide surfaces (Gehring: 118b and 118c) and by a shape (Gehring: the curved shape of the inner sides of 20 and 20) of the inner wall (Gehring: 20 and 22) such that movement of the first vane (Karadia: 15, located upstream of Gehring’s 30) does not change the perspective air discharge direction in which each volumetric flow of air exits the respective air duct. (in the same manner that the Applicant’s first vane does not change the perceived air discharge direction in which each flow exits the respective duct, the first vane of the combination does not change the perceived air discharge direction in which each flow exits the respective duct).

Regarding Claim 5, Gehring shows (Figures 1, 8A, 8B, and 9):
The air guide surfaces (118b and 118c) face (as illustrated in Figure 8A, 118b is curved and faces toward 20 and 118c is curved and faces toward 22) in opposite directions (toward the right is opposite from toward the left, as illustrated in Figure 8A).

Regarding Claim 6, Gehring shows (Figures 1, 8A, 8B, and 9):
Each of the air guide surfaces (118b and 118c) are parallel with (as illustrated in Figure 8A, the portion of 118b from its connection at 118 to the double horizontal lines above 50 is parallel to the curve of 20 at the same point along 124; similarly, the portion of 118c from its connection at 118 to the double horizontal lines above 50 is parallel to the curve of 22 at the same point along 126) with the inner wall (the inner surface of 20 and 22, respectively) of the housing (housing formed by 20 and 22) along each of the air ducts (124 and 126).  

Regarding Claim 7, the combination of Gehring (Figures 1, 8A, 8B, and 9) and Karadia (Figures 2, 3, and 5) teaches:
The first vane (Karadia: 15, located upstream of Gehring’s 30) is pivotably attached (Karadia: via 16) along the air duct (Gehring: the duct between 20 and 22) along with the first vane (Karadia: 15, located upstream of Gehring’s 30) is attached (Karadia: via 16).

Regarding Claim 11, Gehring shows (Figures 1, 8A, 8B, and 9):
Each vane (118b and 118c, respectively) of the set of vanes (118b and 118c) is not visible (29 blocks visibility into the air vent) to a user (passenger of the vehicle) of the air vent (10) when the air vent (10) is viewed from (the view of Figure 1) an air outlet end (124b and 126b) of the housing (housing formed by 20 and 22).

Regarding Claim 12, Gehring shows (Figures 1, 8A, 8B, and 9):
An inner wall (the inner surfaces of 20 and 22) of the housing (housing formed by 20 and 22) has a rectangular shape (as illustrated in Figure 8A, 20 and 22 are a curved rectangular shape, since the top and bottom edges of 20 and 22 are horizontally parallel and the front and back edges of 20 and 22 are vertically parallel) when viewed from an air outlet end (124b and 126b) of the housing (housing formed by 20 and 22).

Regarding Claim 14, the combination of Gehring (Figures 1, 8A, 8B, and 9) and Karadia (Figures 2, 3, 5, and 6) teaches:
A manipulator (Karadia: 28) at an air outlet end (Gehring: 124b and 126b) of the housing (Gehring: housing formed by 20 and 22), wherein the manipulator (Karadia: 28) is operatively coupled to (Karadia: as illustrated in Figure 6) the first vane (Karadia: 15) to operatively move the first vane (Karadia: 15).

Regarding Claim 15, Gehring shows (Figures 1, 7, 8A, 8B, and 9):
A manipulator (40a and 40b) at an air outlet end (124b and 126b) of the housing (housing formed by 20 and 22), wherein the manipulator (40a and 40b) is operatibvely coupled to (as illustrated in Figure 7) the set of vanes (30 and 32) to move the set of vanes (30 and 32). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gehring et al. (U.S. Patent No. 6,902,474) and Karadia (U.S. Patent No. 7,029,390), as recited in Claim 1 above, further in view of Kraft et al. (German Patent Publication DE102011003433 provided on the IDS filed 09/27/2021, English Machine Translation provided herein and relied upon below). 
Regarding Claim 13, the combination of Gehring and Karadia teaches the claimed invention except an illuminator located along the air duct in the housing.
Kraft teaches (Figure 1):
An air vent (10) comprising
a housing (11), an air flow adjusting element (13), and an outlet end (the end of 10 covered by 50), wherein
an illuminator (lighting of the base plate and the air guide element can be provided.  This can be achieved with LEFS and optical fibers in suitable positions, Paragraph 0007) located in the housing (11).
Further, it would also be possible to realize an indication of the ventilation temperature in the form of a corresponding color of the lighting, Paragraph 0007.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the air vent taught by the combination of Gehring and Karadia to include an illuminator within the housing, as taught by Kraft, to provide an indication of the ventilation temperature in the form of a corresponding color of the lighting.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try locating the illuminator taught by Kraft within the first or second air duct shown by Gehring in order to increase visibility of the light indicating ventilation temperature by the occupants in the vehicle, by choosing from a finite number of identified, predicable solutions with a reasonable expectation of success.

Allowable Subject Matter
Claims 8, 9, 10, and 16 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art, either alone or in combination, does not provide motivation to provide two air control valves, one located along the first duct and one located along the second duct.  By modifying Gehring to be able to independently shut off either the left side or the right side of the air vent, the air vent would not function as intended in Figure 8A. 
Claims 9 and 10 depend from Claim 8. 
Regarding Claim 16, the combination of Gehring and Karadia teaches the claimed invention except the same manipulator is operatively coupled to both the first vane and the set of vanes.  Modifying the combination of references to include a single manipulator for both the first vane and the set of vanes would require impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Huson can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
12/02/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762